        Case 2:19-cv-02717-JTM-TJJ Document 6 Filed 11/27/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JEANNIE L. OLCOTT,                                 )
                                                   )
                       Plaintiff,                  )
                                                   )     Case No.     2:19-cv02717
                                                   )
vs.                                                )
                                                   )
QUIKTRIP CORPORATION,                              )     ORAL ARGUMENT REQUESTED
                                                   )
                       Defendant.                  )
                                                   )

               DEFENDANT QUIKTRIP CORPORATION’S MOTION FOR
                    PARTIAL JUDGMENT ON THE PLEADINGS

       Defendant QuikTrip Corporation (“QT”), by and through counsel, moves this court to

enter partial judgment on the pleadings in QT’s favor pursuant to Fed. R. Civ. P. 12(c) as to

Count II of Plaintiff’s Complaint.1 (Doc. 1-1, pp. 4-5). In support of its motion, QT states as

follows:

       Plaintiff filed this personal injury action against QT alleging that Plaintiff suffered

injuries when stepping off a curb near an air compressor and storm drain. She asserts two causes

of action: Premises Liability (based on negligence) (Count I) and “Defendant’s Mode of

Operation Liability” (Count II). (Doc. 1-1, pp. 3-5).

       Plaintiff alleges that QT negligently placed an air compressor and/or storm drain, that QT

should not have created a substantial height differentiation and layout configuration in the curb

in this area, that QT knew or should have known of the condition and risks, that QT failed to

warn or otherwise remedy the condition, and that QT’s negligence was responsible for her

injuries. (Doc. 1-1, ¶¶ 14-15). These are the only alleged dangerous conditions identified.




1 QT refers to Plaintiff’s Petition, filed in state court, as a Complaint to comport with federal
nomenclature.
          Case 2:19-cv-02717-JTM-TJJ Document 6 Filed 11/27/19 Page 2 of 2




Plaintiff does not allege that anyone other than QT created and/or is responsible for the alleged

hazardous conditions.

          The Mode of Operation rule is not an independent cause of action. It is a limited

exception to a plaintiff’s proof requirements for negligence claims. Moreover, Plaintiff cannot

invoke this rule because she does not contend that any third party created the purported

dangerous conditions and because her claim is not premised on QT’s mode of operation. It is

based on the physical layout and placement of permanent objects on QT’s premises.

          QT incorporates by reference its Memorandum in Support of this motion.

          WHEREFORE, QT respectfully requests this Court grant partial judgment on the

pleadings in QT’s favor and against Plaintiff regarding Count II and Plaintiff’s allegations

regarding the “mode of operation” rule, and for such other relief as this Court deems just and

proper.




                                                    ARMSTRONG TEASDALE LLP


                                                    By: /s/ Brian M. Nye
                                                        Karrie J. Clinkinbeard     KS #19583
                                                        Brian M. Nye               KS #24094
                                                        2345 Grand Boulevard, Suite 1500
                                                        Kansas City, Missouri 64108-2617
                                                        816.221.3420
                                                        816.221.0786 (Facsimile)
                                                        kclinkinbeard@atllp.com
                                                        bnye@atllp.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    QUIKTRIP CORPORATION




                                                2
